Citation Nr: 0204273	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service-connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service-connection for dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, 
Georgia, in which entitlement to service-connection for PTSD 
and dermatitis were denied.  


FINDINGS OF FACT

1.  While serving on active duty in the military, the veteran 
had Temporary Duty Orders in Thailand from November 28, 1967 
for approximately 15 days during the Vietnam War but there is 
no indication that he actually engaged in combat against 
enemy forces while there.  

2.  There is a diagnosis of PTSD, however the stressors 
alleged by the veteran were not verified by USASCRUR, 
irrespective of whether he has PTSD.  

3.  Service medical records show that the veteran was seen 
for tinea versicolor, tinea cruris, a rash on his chest and 
dermatitis.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.303, 
3.304 (2001).

2.  Dermatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§  
3.102, 3.303, 3.307(a)(6), 3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The June 1999 rating decision, the January 2000 Statement of 
the Case, as well as the November 2000 Supplemental Statement 
of the Case informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
was afforded a comprehensive general medical examination in 
August 2000 and a general psychiatry examination and 
independent medical opinion in September 2000, both at VA 
expense.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2001).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v.  
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

PTSD  

Service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

There is medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a) and a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  In October 1999 a VA social worker diagnosed 
depression, PTSD.  In March 2000, a private physician wrote 
that he had seen the veteran for the past several years and 
that the veteran was currently being treated for PTSD.  The 
private physician believed that the veteran's PTSD was 
directly related to his service in the military.  In June 
2000 the same social worker diagnosed PTSD.  The August 2000 
Diagnostic Center examination diagnoses included PTSD.  The 
September 2000 general psychiatry examination diagnoses 
included PTSD.  The examiner wrote that the veteran's 
symptoms fit the DSM-IV criteria for PTSD and that his 
symptoms appeared to be service-related.  

Credible supporting evidence that the claimed in-service 
stressor occurred is also required in order to grant service-
connection for PTSD.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service, 
however-to support a diagnosis of PTSD-will vary depending 
upon whether the veteran engaged in "combat with the enemy," 
as established by recognized military combat citations or 
other official records.  See, e.g., Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

Letter Orders 11-41, dated November 28, 1967, show that the 
veteran had Temporary Duty Orders for Thailand from November 
28, 1967, for approximately 15 days during the Vietnam War.  
His Department of Defense Form 214 (DD Form 214), shows that 
his primary military occupational specialty (MOS) during 
service was chemical operations apprentice and that he 
received the National Defense Service Medal.  Unfortunately 
though, VA does not recognize the National Defense Service 
Medial as indicative of combat, per se. See, e.g., VAOPGCPREC 
12-99 (October 18, 1999); see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991) (a mere presence in a combat zone is not sufficient to 
show that a veteran actually engaged in combat with enemy 
forces).  And none of the other records concerning the 
veteran's military service confirms that he actually had 
combat, either, so his alleged stressors must be 
independently verified.  

In order to independently verify his alleged stressors, the 
RO sent the veteran a letter in June 1998 requesting very 
specific information and details concerning them-such as his 
specific unit assignment when the purported incidents 
occurred, any special duty assignments, the approximate dates 
of the incidents, a full description of them (including the 
names and any additional identifying information of others 
involved), and some indication of those who were wounded, 
etc.  The RO also reiterated that he needed to be very 
specific and detailed when providing this evidence so there 
would be sufficient information to independently corroborate 
the alleged events in question.  The United States Court of 
Appeals for Veterans Claims (Court) has held that requesting 
this type of information from a veteran does not impose an 
impossible or onerous burden, and that the duty to assist him 
in fully developing the evidence pertinent to his claim is 
not a "one-way street."  See Wood, 1 Vet. App. at 193.  
Rather, he is obliged to comply with VA's efforts to help him 
fully develop the evidence concerning his claim.  

In February 1999 the veteran wrote that one horrifying 
experience was when one of the sergeants opened the back door 
of the train car they were in and fell down under the train.  
The sergeant was killed instantly.  The veteran recounted 
that they stopped the train and backed up to pick up only 
small pieces of the sergeant.  The veteran gave an account of 
another event while in Bangkok, Thailand.  He reported seeing 
a man on a bicycle get run over.  At Edgewood Arsenal a girl 
jumped out in front of their car, they missed her but the car 
in the lane beside them hit her and killed her.  The veteran 
lost a good friend, Gary Cruse, in Veitman, three men from 
his high school were killed and two more were wounded.  In a 
written statement receive in September 1990 the veteran 
indicated that he witnessed the death of SGT (E-6) Charles A. 
Wall when he fell between two cars of a train someplace 
between Colorado and Nevada.  The veteran wrote that his best 
friend, Gary Cruse, was killed in combat action in Tannin, 
Vietnam.  In 1968 Raymond Beam, Allen Cagle and James Jordan, 
all good friends, were also killed in action in Vietnam.  

In February 2002 a fellow serviceman, who served with the 
veteran, wrote that a sergeant E-6 lost his life on one of 
the technical escorts as he fell going to or coming from one 
of the guard cars and was run over by the train.  Another 
fellow serviceman wrote that SSG Wayne Chandler fell between 
two rail cars and was killed.  He had to escort the body home 
to Coeburn, Virginia.  

With regard to witnessing a man on a bicycle get run over and 
a girl being hit by a car these alleged stressors are 
currently "unverifiable" because the veteran has not provided 
sufficient information (i.e., the who, what, when and where 
facts) needed to permit a meaningful search by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)- 
which formerly was called the U.S. Army and Joint Services 
Environmental Support Group (ESG)-or by the National Archives 
and Records Administration (NARA) and the National Personnel 
Records Center (NPRC).  See VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.46 (now included in Manual M21-1 
in Part IV, Paragraph 11.38(f) (Change 61, September 12, 
1997) and in Part III, Paragraph 5.14(b) (Change 49, February 
20, 1996).  

In October 2000 USASCRUR verified that Gary Cruse, Raymond 
Beam, Allen Cagle and James Jordan were killed in action in 
Vietnam.  However, the veteran has not alleged that he 
witnessed these deaths.  USASCRUR did not verify the death of 
Charles A. Wall or Wayne Chandler, the one death the veteran 
reported witnessing.  

So inasmuch as there is no such confirmation of the veteran's 
alleged stressors in this case, even considering the 
diagnosis of PTSD and the evidence in a light most favorable 
to him, his claim must be denied.  See Suozzi v. Brown, 10 
Vet. App. 307, 310-11 (1997).

Dermatitis  

The veteran contends that he has dermatitis due to exposure 
to a herbicide agent, Agent Orange, while in Vietnam.  He 
submitted Letter Orders 11-41, dated November 28, 1967, 
showing that he had Temporary Duty Orders for Thailand from 
November 28, 1967, for approximately 15 days during the 
Vietnam War.  However, neither the veteran's DD 214 nor his 
service personnel records show that he actually visited 
Vietnam.  Hence, the veteran is not presumed to have been 
exposed to a herbicide agent.  Furthermore, his claimed 
disability, dermatitis, is not a skin disorder listed in 38 
U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).

The veteran is entitled to consideration of service-
connection for dermatitis on a direct basis.  

Service medical records show that the veteran was seen in the 
dermatology clinic in December 1966.  The assessments were 
tinea versicolor and tinea cruris in September 1967.  In 
March 1968 he was seen for a rash on his chest.  The 
impression was tinea versicolor.  On the June 1968 Report of 
Medical History the physician's summary mentioned tinea 
versicolor and occasional intertrigo.  Tinea versicolor was 
identified as an abnormality on the report of medical 
examination at separation in July 1968.  

At the December 1998 VA Agent Orange examination the veteran 
reported that he had had a rash on his legs and arms for the 
past 1 1/2 years, cysts on his scalp since 1967 and a rash on 
his hands for the past year intermittently.  The diagnosis 
was dermatitis (multiple) and tinea cruris.  VA outpatient 
treatment record, dated January 1999, shows that the veteran 
was seen for dermatitis, multiple, etiology undetermined.  

Based on the medical and other evidence alluded to above, 
although the veteran had occasional intertrigo in service, it 
appears to have been acute and transitory and completely 
resolved prior to his discharge.  The Board finds there is 
insufficient evidence to show any connection between the 
condition observed during service and the dermatitis 
diagnosed at the December 1998 VA Agent Orange examination. 
Continuity of symptomatology was not shown subsequent to 
service discharge.  The evidence of record does not show that 
the veteran was not treated for dermatitis between 1968 and 
1998, approximately 30 years.  

In March 2000, a private physician wrote that he had seen the 
veteran for the past several years and that the veteran had a 
chronic dermatological problem that was associated with his 
military service in that the veteran was exposed to toxic 
gases.  However, the examiner does not indicate that he had 
access to the veteran's service medical records and did not 
provide a factual analysis as to why there was a relationship 
between the chronic dermatological problem and the veteran's 
active service.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran); see also Black v. Brown, 5 
Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  See also Grover 
v. West, 12 Vet. App. 109, 112 (1999); Jones v. West, 13 Vet. 
App. 129 (1999).  Under these circumstances, the private 
physician's opinion that the veteran's chronic dermatological 
problem was associated with his military service in that the 
veteran was exposed to toxic gases is of limited probative 
value.  

Moreover, it is legitimately questionable whether the veteran 
currently has dermatitis.  Dermatitis, tinea versicolor nor 
tinea cruris were found at the August 2000 general medical 
examination.  On examination the skin was normal except for a 
7-centimeter linear scar over the medial aspect o the left 
thigh.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

The veteran has indicated his belief that he currently has 
dermatitis that is related to his active service, including 
exposure to Agent Orange during that service, but he is not 
qualified, as a lay person, to furnish medical opinions or 
diagnoses, as such matters require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements, with respect to medical 
etiology or medical opinion, will not be accorded any 
probative weight.  He is qualified to report his observations 
of his skin, and these observations have been considered in 
the medical reports that are of record.

In the absence of medical evidence to support his 
contentions, the clear weight of the evidence is against the 
veteran's claim.  As the negative and positive evidence is 
not in approximate balance with respect to any material 
point, there is not doubt to be resolved in the veteran's 
favor and the claim of service connection for dermatitis 
must, therefore, be denied.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service-connection for PTSD is denied.

Service-connection for dermatitis is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

